Mb. Peesiding JusticeWatebman delivered the opinion of the court. The appeal by Laughlin must be dismissed. Leave was given him to become a party complainant, but he never availed himself of such leave. He neither filed a bill of complaint, nor adopted as his own the bill filed by the National Brake Beam Company, or any portion thereof. “ A party, of his own motion, does not become a party complainant to a sworn bill upon which an injunction has been issued ex parte by merely obtaining leave to become a party. He must file some writing in the cause binding him to the allegations and responsibilities of a litigant.” City of East St. Louis v. Board of Trustees, 6 Ill. App. 130-133. In behalf of appellants it is urged that the injunctional order of July 16th, restraining all parties, thus including the complainants, was made without any cross-bill or pleading asking for such order. The injunctional order of July 16th, from which this appeal is prosecuted, was made at the conclusion of the hearing upon the motion made by the defendants to discharge the receiver and dissolve the injunction theretofore obtained by the complainant, and is properly to be considered as a condition imposed by the court to the further continuance of the injunction and the receivership obtained by appellant, instead of dismissing this bill, as the court might have done when the court made such order, no cross-bill then having been filed. Appellant has and is yet availing itself of the injunction and receivership by it obtained, which it is manifest the court allowed to continue only upon adding thereto the restraining order of July 16th. The appeal of Henry D. Laughlin is dismissed. The injunotional order appealed from is affirmed. Mr. Justice Burke took no part in this case.